PD-1351-15                                               PD-1351-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
October 16, 2015                                                      Transmitted 10/15/2015 7:32:59 PM
                                                                        Accepted 10/16/2015 2:10:25 PM
                                                                                         ABEL ACOSTA
                               CAUSE NO:__________                                               CLERK

      ENRIQUE SANCHEZ SALAZAR                §                             IN THE COURT
                                             §
      v.                                     §
                                             §
      STATE OF TEXAS                         §                  OF CRIMINAL APPEALS

               APPELLANT’S MOTION FOR EXTENSION
       OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
               AND NOTICE OF NONREPRESENTATION

             Comes now Appellant ENRIQUE SANCHEZ SALAZAR through his

     court-appointed counsel for the below cause and files this motion for

     extension of time to file a petition for discretionary review pursuant to Rules

     10.5(b) and 68.2(c) of the Rules of Appellate Procedure and notice of

     nonrepresentation by court-appointed counsel and shows in support:

             1.    On September 1, 2015, the Thirteenth Court of Appeals issued

     an opinion and judgment in Cause No. 13-14-00563-CR styled Enrique

     Sanchez Salazar v. State affirming the trial court judgment. No motions for

     rehearing or reconsideration were filed. Appellant’s deadline to file a

     petition for discretionary review was October 1, 2015. Tex. R. App. P. 68.2.

             2.    Undersigned counsel sent Appellant notice of the opinion and

     judgment and instructions on how to file a pro se petition for discretionary

     review within 5 days of the date of issuance as required by Texas Rules of

     Appellate Procedure. Due to an error, the letter was sent to his last known



     Page 1 of 3
home address in Cenizo, Texas. Appellant is incarcerated. After discovering

the error, counsel express- mailed another copy of the letter and judgment to

Appellant c/o Reg. No. 48232379, U.S. Penitentiary, 4700 Bureau Road

South, Terre Haute, IN 47802 and it was shown received on September 24,

2015 – i.e., seven days before his deadline to file a petition for discretionary

review.

        3.    Appellant has notified undersigned counsel that he wishes to

proceed with a petition for discretionary review. His deadline to seek an

extension of time from this Court is October 15, 2015. As a courtesy,

counsel is filing this motion for extension of time on his behalf to ensure that

the deadline is met.

        4.    Counsel does not represent Appellant on this petition for

discretionary review and will notify Appellant again that he must proceed

pro se unless he retains counsel.

        Wherefore, premises considered, Appellant Enrique Sanchez Salazar

asks this Court to extend the time to file a petition for discretionary review

and for such other and further relief to which he may be entitled.

                                        Respectfully submitted,

                                        /s/ Abner Burnett
                                        Abner Burnett
                                        SBN 03425770
                                        Bee County Regional Public Defender

Page 2 of 3
                                       316 S. Closner Blvd.
                                       Edinburg, Texas 78539
                                       Tel: (956) 393-6202
                                       Fax: (956) 423-3674
                                       ABURNETT@trla.org


                            Certificate of Service

The undersigned attorney hereby certifies that a true and correct copy of the
foregoing documents has been delivered via electronic file manager to Jose
Aliseda, the 156th District Attorney, and Edward Shaughnessy, and to
Enrique Sanchez Salazar, No. 48232379, U.S. Penitentiary, 4700 Bureau
Road South, Terre Haute, IN 47802, on this 15th day of October, 2015 via
certified mail/return receipt requested 7013 3020 0002 0627 7334.


                                       /s/ Abner Burnett
                                       Abner Burnett




Page 3 of 3